540 Pa. 49 (1995)
655 A.2d 505
Nicholas John NIGRO, Appellant,
v.
REMINGTON ARMS COMPANY, INC.
Supreme Court of Pennsylvania.
Argued March 9, 1995.
Decided March 28, 1995.
Howard F. Messer, Jerome W. Kiger, Kiger, Messer & Alpern, Pittsburgh, for appellant.
Clifford A. Rieders, Williamsport, for amicus curiae, Pennsylvania Trial Lawyers Ass'n.
Robert S. Garrett, Egler, Garrett & Egler, Pittsburgh, for appellee.
Paul S. Diamond, Alan W. Lesso, Obermayer, Rebmann, Maxwell & Hippel, Philadelphia, Co-Counsel, for Remington Arms Company, Inc.
Before NIX, C.J., and FLAHERTY, ZAPPALA, CAPPY and MONTEMURO, JJ.

ORDER
PER CURIAM:
Appeal dismissed as having been improvidently granted.
CASTILLE, J., did not participate in the consideration or decision of this case.
CAPPY, J., dissents.
MONTEMURO, J., is sitting by designation.